Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Alan Kiely, Appellant                                  Appeal from the County Court at Law No. 2
                                                        of Hays County, Texas (Tr. Ct. No. 18-0050-
 No. 06-19-00012-CV         v.                          C). Memorandum Opinion delivered by
                                                        Justice Stevens, Chief Justice Morriss and
 Texas Farm Bureau Casualty Insurance                   Justice Burgess participating.
 Company, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Alan Kiely, pay all costs of this appeal.




                                                       RENDERED JULY 22, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk